                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,


v.                                                          Criminal No. 5:17CR35
                                                            (Judge Stamp)
STEPHANIE LEE KENYON,

             Defendant.


                                FINAL ORDER OF FORFEITURE

       Based on the following findings, the motion of the United States for entry of a Final Order

of Forfeiture under Rule 32.2(c)(2), F.R.Cr.P. with respect to the below described property is

GRANTED.

       1.      The Preliminary Order of Forfeiture, entered in this case on May 15, 2018, includes

the following property:

        •       Miscellaneous Electronic Equipment [CATS ID: 17-FBI-007192]
                a) Two iPhones;
                b) Four MacBook Pro Computers; and
                c) Sixteen Apple Watches.

        •       Miscellaneous Cards and Software [CATS ID: 17-FBI-007195]
                a) Webroot Secure anywhere software
                b) Thirteen false identification documents in the form of driver’s licenses; and
                c) Twelve credit cards.

       2.      The preliminary order of forfeiture became final as to the defendant when she was

sentenced in this case.

       3.      Pursuant to Rule 32.2(b)(6)(A), the United States published notice of the forfeiture

order on the government’s official internet forfeiture website for 30 consecutive days, commencing

on June 8, 2018, and ending on July 07, 2018, and mailed notice of the forfeiture order to Best

Buy Corporate Headquarters.
        4.      The deadline for filing a petition by any person asserting an interest in property

specified in the Preliminary Order of Forfeiture is 30 days after the earlier of the date of the final

publication of the Notice of Forfeiture and the date of the receipt of any written notice of the

forfeiture directed to the petitioner by the government. 21 U.S.C. § 853(n)(2).

        5.      No one asserting an interest in the subject property has petitioned the Court for a

hearing to adjudicate the validity of an asserted property interest.

        Accordingly, it is ORDERED that the forfeiture of the subject property is FINAL as to the

defendant and any third-party to this criminal action. It is FURTHER ORDERED that the United

States has clear title to said property, and no right, title, or interest shall exist in any other party.

The United States is directed to dispose of the subject property in accordance with law.

SO ORDERED.

        October 9, 2018
DATED:___________________________



                                                /s/ Frederick P. Stamp, Jr.
                                                ____________________________________
                                                FREDERICK P. STAMP, JR
                                                UNITED STATES DISTRICT JUDGE




                                                   2
